Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed device on a firearm, comprising: a dust cover as a monolithic piece comprising: a cover plate; a first connection portion; and a second connection portion, wherein at least one of the first connection portion and the second connection portion of the dust cover is elastically deformable to allow the dust cover to be pivotably coupled to the receiver portion of the firearm, the first connection portion of the dust cover is received in a cavity of a first hinge knuckle on the receiver portion of the firearm next to a first long side of an ejection port of the receiver portion of the firearm, and the second connection portion of the dust cover is received in a cavity of a second hinge knuckle on the receiver portion of the firearm next to the first long side of the ejection port, wherein, when the dust cover is in an open position, the cover plate uncovers the ejection port, and wherein, when the dust cover is in a closed position, the cover plate covers the ejection port. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed device on a firearm, comprising: a dust cover as a monolithic piece comprising: a cover plate; a first connection portion; a second connection portion; and a third connection portion, wherein the dust cover is pivotably coupled to a receiver portion of the firearm without any pin such that: the first connection portion of the dust cover is received in a cavity of a first hinge knuckle on the receiver portion of the firearm next to a first long side of an ejection port of the receiver portion of the firearm, and the second connection portion of the dust .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641